 
EXHIBIT 10.6
 
Quepasa.com
 
Executive Summary
 
PROMOTIONAL CAMPAIGN FOR THE “LEY PARA EL FOMENTO DEL PRIMER EMPLEO”
 
Objectives


 
1.
Create an online strategy that drives awareness of Manlio Fabio Beltrones
(hereafter referred to as “MFB”) as a politicion who generates change in Mexico

 
2.
Successfully launch the “Ley de Fomento al Primer Empleo” and create online
visibility and support for the proposed law



Communication strategy


 
1.
DIAGNOSIS



- Analyze and evaluate MFB’s current online communications
* Objectives, strategies, desired positioning
* Current web content
* Followers, influences, users, critics


- MFB website redesign
* General website development and programming
* Hosting
* Content Integration
* Beta testing of site
* Site maintenance and administration


 
2.
DSM



 
-
Create and launch a Social Media Marketing campaign using Quepasa’s Distributed
Social Media Platform, which distributes content across multiple social
networks. This generates a massive impact through viral sharing across the
social web.

 
 
3.
SEARCH ENGINE OPTIMIZATION



- Create an SEO strategy that supports campaign goals:
- Drive awareness/education of MFB’s proposed law
- Generate users for the online voting platform
 
 
1

--------------------------------------------------------------------------------

 
 

 
4.
SOCIAL MEDIA



- Leverage DSM to establish MFB’s presence across relevant social media
platforms
- Create a strategy to ensure penetration across different social groups through
segmented media buying


 
5.
VERTICAL AND HORIZONTAL ONLINE MEDIA



- Specialized media buying strategy to ensure efficient distribution of
media/message
- Focus on for the initiative on horizontal sites to drive traffic to DSM
campaign
- Identify and leverage most relevant timing of messaging/media execution



 
6.
MOBILE MARKETING



- Integrate a mobile option for supporting DSM campaign
- Launch SMS platform
- Data administration
- Content integration
- Platform maintenance



Participation Mechanics


 
1.
Enter the application

 
a.
Demographic data (name, gender, age, location, email, mobile number)

 
b.
Option to receive information from MFB email

 
c.
Accepting Terms and Conditions



 
2.
Learn about MFB’s propose law

 
a.
Explain the new initiative

 
b.
Social benefits of law



 
3.
Vote

 
a.
Option to vote for the initiative

 
b.
Option to share information about the law to your social profile



 
4.
Participate and Win

 
a.
If you are one of the users with the most shares you could become an
“ambassador” of the initiative. Also, you could have access to an exclusive
breakfast with MFB to present the new law.





 
2

--------------------------------------------------------------------------------

 




Quepasa.com


Quepasa Corporation Marketing Services Agreement


June 7th, 2010
 
Mr. Alonso Ancira
Chairman of the Board
AHMSA



Dear Mr. Ancira,
 
At Quepasa Corporation we thank you for the opportunity to bring our Marketing
Services to Altos Hornos de Mexico. We are pleased to work with you and your
team.


The present agreement sets the terms and conditions for our services to the
date.


 
1.
Services

Quepasa will create, plan and execute the Marketing Campaign for MFB, as
described on appendix A.



 
2.
Fees

Quepasa will charge for its services according to the timetable described on
appendix B. Any other work that is generated outside of the established on the
present agreement will be charged separately, as previously authorized and
agreed by both parties before it takes place.



 
3.
Invoices and Payments

The invoices must be settled in a 10-working-days period after they were
received. Otherwise, this will generate a monthly 5% interest rate.



 
4.
End of the Agreement

This agreement will be valid from the date it was signed. It will cover all the
services described on appendix A until the last day of the campaign described on
appendix B. Both parties agree that there can be an extension of the agreement,
as long as both parties are in agreement.




 
3

--------------------------------------------------------------------------------

 


Both parties read and agreed on the content and legal reach of the present
agreement, and signed it in Mexico City on June 9th, 2010.


We are pleased to work with Altos Hornos de Mexico and we will be looking
forward to consolidate a long-term relationship with you.
 
 

Sincerely,                    
John C. Abbot
CEO
Quepasa Corporation
                    On behalf of Altos Hornos de Mexico   On behalf of Quepasa
Corporation               Nombre: Alonso Ancira Elizondo   Nombre: John Abbott  
Signature:  
/s/ Alonso Ancira Elizondo
  Signature:  
/s/ John Abbott
  Position:
Chairman of the Board
  Position: CEO   Date:
June 9th, 2010
  Date: June 9th, 2010  




 
 
4

--------------------------------------------------------------------------------

 


Appendix A


Marketing Campaign



 
1.
Redesign of website for MFB



 
a.
Analysis and Evaluation of the new website

 
b.
Execution of changes on the new website

 
c.
Hosting service for the website

 
d.
Beta testing of the website

 
e.
Website maintenance

 
f.
Content administration on the website

 
 
2.
Launching of Social Media Campaign



 
a.
DSM development and programming

 
b.
Creative and concept development

 
c.
Content integration

 
d.
Beta testing of the website

 
e.
Website maintenance

 
f.
Content administration on the website

 
g.
Strategy development for online media mix

 
h.
Generation of metrics and reports

 
i.
Offline communication actions

 
j.
Creation of SMS platform

 
k.
Setting up and using the SMS platform

 
l.
Maintenance and administration of SMS platform







 
5

--------------------------------------------------------------------------------

 


Appendix B



Timetable


CONCEPT
 
DEADLINE
 
COST (US)
             
1. Redesign of website for MFB
         
Analysis and Evaluation of the new website
 
June 15th, 2010
    50,000  
Execution of changes on the new website
 
June 30th, 2010
    50,000  
Hosting service for the website
 
July 15th, 2010
    100,000  
Beta testing of the website
 
September 1st, 2010
    50,000  
Website maintenance
 
September 1st, 2010
    100,000  
Content administration on the website
 
September 1st, 2010
    100,000  
 
 
SUBTOTAL:
          450,000  
Launching of Social Media Campaign
           
DSM development and programming
 
July 1st, 2010
    50,000  
Creative and concept development
 
July 15th, 2010
    300,000  
Content integration
 
July 15th, 2010
    100,000  
Beta testing of the website
 
July 30th, 2010
    100,000  
Website maintenance
 
July 30th, 2010
    100,000  
Content administration on the website
 
July 30th, 2010
    100,000  
Strategy development for online media mix
 
August 15th, 2010
    1,000,000  
Generation of metrics and reports
 
December 30th, 2010
    50,000  
Offline communication actions
 
December 30th, 2010
    50,000  
Creation of SMS platform
 
December 30th, 2010
    50,000  
Setting up and using the SMS platform
 
December 30th, 2010
    550,000  
Maintenance and administration of SMS platform
 
December 30th, 2010
    100,00  
 
 
SUBTOTAL:
          2,550,000                
TOTAL:
        3,000,000  


 
 
6